Mr. President, on behalf
of the Government of the Republic of San Marino, I wish
to congratulate you on your election to the presidency of
21


the fifty-fourth session of the General Assembly. You
represent a geographical region, the African continent,
which can significantly contribute to identifying the major
causes of world problems and help to evaluate their effects.
You can lead this Organization towards desirable and
concrete results.
A particular acknowledgment goes to President Didier
Opertti. San Marino had the opportunity and privilege to
work in close cooperation with him and to ascertain his
undeniable and extraordinary skills and the remarkable
accomplishments reached during his mandate.
Finally, I would like to congratulate the three new
States which have recently joined the big family of the
United Nations. I am deeply convinced that countries never
involved in wars possess an inestimable richness and can
transmit to the whole world their history of peace and
tolerance, helping us reach the goals set forth in the
preambular paragraphs of the Charter.
The Republic of San Marino believes that the United
Nations is, and must remain, the forum for international
negotiations best suited to the nations’ expectations. We
reiterate its central role in the prevention and management
of international crises, particularly in the field of peace and
security, through the necessary updating process of its main
operative organs, and primarily the Security Council, which
should never be delegitimized.
The Council’s reform, in the context of a larger reform
of the United Nations system, is a fundamental step in the
construction of the new international structure. The reform
originated from the need to update the composition and the
modus operandi of the most important United Nations
organ to operate in a deeply changed international
environment.
We are particularly thankful to the Secretary-General
for courageously proposing, and partly already
accomplishing, a complete, wide-ranging programme of
reforms to strengthen the United Nations. This programme
will progress because only an Organization in constant
evolution will be able to prevent, in some cases, and to
tackle, in others, the challenges of the next millennium.
San Marino feels internationally responsible and it
feels the need to mobilize all its strength to find solutions
of solidarity to the serious problem of the external debt of
developing countries.
Faced with 3 billion people who still live with less
than $2 a day, faced with 130 million children without
access to education and 1.5 billion people without
drinking water, we must support action aimed at creating
sustainable development and healthy economic policies.
The imbalance between rich and poor countries must not
become irreversible, with tragic consequences for all
humankind.
San Marino shares and supports the series of
programmes and plans announced and applied by creditor
countries and by the major world financial institutions to
tackle this serious emergency. Programmes and plans
have so far shown themselves to be insufficient to tackle
the problem of debt in a decisive way.
We hope that the United Nations will intensify the
debate aimed at an equitable and durable solution to the
problem. In particular, we hope that the General
Assembly and the Economic and Social Council will
represent the best laboratory of ideas for its definition.
San Marino shares the ethical approach to the situation
through solidarity and development. We believe this will
give more hope to the people affected by this heavy
burden.
In the past year the Republic of San Marino was one
of the first countries to ratify the Statute of the
International Criminal Court, convinced that such an
institution is indispensable for the future world order. In
international society, it represents not only a political
advance, but moral progress, too.
The Republic of San Marino has recently established
a permanent court of arbitration, trusting it will become
a trustworthy and impartial international instrument for
the resolution of national and international disputes. We
are convinced that such an instrument will be duly
evaluated by all Member States of the United Nations and
that they will shortly be able to subscribe to a proper
convention. We further believe that this initiative could
represent a significant contribution by our country to the
international community.
At the outset of the third millennium, we still find
disconcerting the coexistence of a large, consolidated
corpus of humanitarian laws and human rights and the
spread of atrocities beyond all limits, affecting almost
exclusively civil populations, mainly women and children.
The international community can rightly state that it
has reached goals in the field of humanitarian law and
22


human rights that were unimaginable 50 years ago.
However, these considerable goals have been reached only
with the simultaneous application of established rules. In
this regard, we appreciate the tireless work of the Special
Representative of the Secretary-General for Children and
Armed Conflict, aimed at filling the deep gap between
legality and accepted practice, and at underlining the
absolute need in the community of States for the full
application of and respect for, international law. San
Marino has great expectations of the future World Summit
for Children.
In every country and in every culture there are
messages of peace which are often forgotten, neglected or
ignored. It is the responsibility of the United Nations, its
specialized agencies, and all of us to rehabilitate those
messages through the awakening of our conscience and the
application of a universal culture of peace. This will happen
if we are able to courageously identify and defeat the seeds
of violence.
Therefore, we have to decide now what culture we
want to defend: a culture where violence is considered an
inevitable evil from which we can only protect ourselves,
or a culture where violence can and must be eradicated.
The preamble to the Constitution of the United
Nations Educational, Scientific and Cultural Organization
(UNESCO), which includes the words,
“since wars begin in the minds of men, it is in
the minds of men that the defences of peace
must be constructed”,
remains today, in our opinion, the right perspective, because
peace-building through dialogue, education and acceptance
of differences is the best guarantee for the survival of
humanity.
We all know that there are 45 armed conflicts going
on at this very moment all over the world. Sadly, the
spilling of stains of hate and violence constantly destroys
the hope that humanity will soon prepare to use the so-
called “peace dividend”, resulting from the end of the
balance of terror between the super-Powers, for positive
goals.
The Republic of San Marino deeply appreciates the
recent Security Council resolution expeditiously
establishing a multinational peace force to change the
situation in the East Timor crisis. What the United
Nations is starting is a risky mission, but it will contribute
to increasing the role and dignity of the United Nations,
underlining its force as an impartial and neutral institution
deploying itself as a bulwark against prevarication to
defend the life and the dignity of humankind.
It is with great satisfaction that the Government of
San Marino acknowledges the renewed impetus and
momentum of the Arab-Israeli peace process negotiations.
San Marino regards with equal satisfaction the present
search for political solutions at the end of the Balkans
conflict, activating a channel of concrete solidarity for the
population of Kosovo.
The people of San Marino sadly regret to see that
the important and topical question of the death penalty
has not been included in the General Assembly’s agenda.
San Marino intends to continue to voice its protest against
capital punishment, firmly convinced that the abhorrent
instrument of death consciously and legally inflicted by
one human being on another can be considered neither a
valid and effective answer to defend society nor a
deterrent against the spreading of criminality.
On behalf of the Government of San Marino, I wish
to acknowledge once more the focal role of the United
Nations with respect to the major challenges at the end of
this millennium and the momentum that the greatest
international Organization can provide for a new century,
in which the supremacy of a culture of peace over a
culture of war, of a culture of life over a culture of death,
of the full realization of human dignity over its systematic
violation, will prevail.
It is in this spirit that I wish good work to you, Sir,
and to all the members of the Assembly.